In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-20-00294-CV
                                __________________

                 IN THE INTEREST OF J.S., ET AL
__________________________________________________________________

                On Appeal from the 279th District Court
                       Jefferson County, Texas
                      Trial Cause No. F-235,684
__________________________________________________________________

                           MEMORANDUM OPINION

      In a bench trial, the trial court terminated Vivian’s parental rights as to her

children Jason, Jake, Amy, Allison, and Angie (the children). 1 The trial court also

terminated father Andrew’s parental rights as to his daughter, Angie, and terminated

father James’s parental rights to the other four children. 2 Vivian argues the evidence




      1
         To protect the identities of the minors, we use pseudonyms to refer to them
and their parents. See Tex. R. App. P. 9.8(b)(2). At the time of the termination order,
Jason was sixteen years old, Jake was fourteen years old, Amy was nine years old,
Allison was five years old, and Angie was three years old. Vivian has ten children,
but the termination order in this case only pertains to five of them, and the other five
are adults.
       2
         James is not a party to this appeal, and we include limited details about him
only as necessary to explain the facts.
                                           1
is legally and factually insufficient to support the findings she endangered her

children, violated the court-ordered family service plan, and that termination of her

parental rights was in the children’s best interest. See Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E), (O), (2). Andrew’s counsel filed a brief in which he

concluded that there does not appear to have been any error, preserved or otherwise,

that occurred which would necessitate or support a successful appeal of the trial

court’s findings. See Anders v. California, 386 U.S. 738 (1967); see also In re L.D.T.,

161 S.W.3d 728, 731 (Tex. App.—Beaumont 2005, no pet.) (holding that Anders

procedures apply in parental-rights termination cases).

                                     Background

      On August 13, 2019, the Department of Family and Protective Services

(“Department”) filed an Original Petition for Protection of a Child, for

Conservatorship and for Termination in Suit Affecting the Parent-Child

Relationship. The petition named Jason, Jake, Amy, Allison, and Angie as the

subjects of the suit, Vivian as the children’s mother, and Andrew and James as the

alleged fathers of the children.

      The petition was supported by an affidavit by a Child Protective Services

(CPS) worker and representative of the Department, and the affidavit stated that, on




                                          2
June 13, 2019, the Department received a report of physical neglect and neglectful

supervision of the children. 3 According to the affidavit,

      [i]t was reported [Vivian] was locking her sons out of their home
      overnight without assuring they had a stable place to stay. There were
      concerns of the home being “filthy”. It’s also reported [Vivian] was
      verbally aggressive and making verbal threats to her daughters.

The affidavit states that after the Department investigated the next day, the

Department determined that Vivian’s children did not make an outcry of abuse or

neglect and the living conditions were not filthy or unsafe. According to the affidavit,

Vivian reported to the Department that she no longer was receiving disability

benefits, she no longer had any income, and she was having financial difficulties.

The Department helped her seek rental assistance and to obtain necessities for the

family. The next month, Vivian notified Department staff that she was being evicted

from her public housing on August 1, 2019, and she had been denied an appeal of

her eviction. According to the affidavit, the family stayed with relatives after their

eviction but left that home “due to conflict[.]” Vivian and the Department tried to

find temporary housing with relatives, but they were not willing to provide it for

Vivian and the children. According to the affidavit, Vivian also was refused re-entry

into local family shelters due to her previous behavior. The affidavit stated that


      3
        In addition to the children the subject of this suit, the affidavit related to
another of Vivian’s children who was then determined by the Department to reside
with his father, whose rights were not terminated in this suit and who has primary
custody of that child.
                                         3
Vivian no longer had housing for her children, did not have the funds to remain in a

motel, and had not received additional community resources to cover her motel

costs. The Department requested that the court name the Department as temporary

managing conservator of the children due to Vivian’s inability to provide a stable

living environment for the children. On August 13, 2019, the Department was named

temporary sole managing conservator of the children.

                           Evidence and Findings at Trial

Testimony of the Department Caseworker

      The Department Caseworker testified that she was assigned the case after the

Department received a referral of physical neglect and neglectful supervision of the

children. According to the Caseworker, the Department had concerns because

Vivian

      was locking the older boys outside and fail[ing] to make sure they were
      safe and had somewhere to stay and that there was suspected abuse of
      the girls and further along down the line of the case [Vivian] no longer
      had housing and she was placed with a relative.
             However, that did not work out and she was placed in a motel
      room where . . . a third party paid for the cost for her to stay there and
      it eventually . . . came to an end and . . . she no longer had housing.

The Caseworker clarified that an investigation revealed that the children were not

locked out and had food, there was no outcry of abuse, but that Vivian was going to

lose her home.




                                          4
      The Caseworker testified that at the time of trial Jason was temporarily placed

at an emergency shelter for ninety days after he was unwilling to stay at a “nice

foster home [] geared for boys with specialized behaviors.” According to the

Caseworker, there was no immediate plan for Jason’s placement and the Department

was trying to “gradually [] get him used to other families.” The Caseworker

explained that Jake is doing well at his foster home but cannot be placed with his

sister, Amy, because there had been a recent outcry of sexual abuse by Jake against

her. As for Amy, Allison, and Angie, one of Vivian’s cousins had been approved by

the Department as a placement for the girls and was willing to take them and

eventually adopt them.

      The Caseworker agreed that a lot of the problems Vivian had securing housing

were because she was “verbally irate[.]” According to the Caseworker, Vivian was

evicted from her home in public housing due to her behavior, and the Department

was unable to relocate the family to a shelter in another city or county because she

was refused reentry into those shelters because of her prior behavior. Vivian also

had stayed with family members but there was conflict there as well. The

Caseworker testified that although Vivian maintained contact with her throughout

the case, Vivian “was very confrontational every time she would talk.”

      The Caseworker testified that she developed a family plan for Vivian to

complete and the Caseworker went over it with Vivian. The court-ordered family

                                         5
plan was admitted into evidence at trial, and the Caseworker testified that there was

no reason Vivian would not have understood the services and tasks that the

Department was asking her to complete to achieve family reunification.

      According to the Caseworker, the family plan required Vivian to provide

appropriate housing for the children, maintain and provide proof of employment,

provide a safe and drug-free environment for the children, take parenting classes and

provide a certificate of completion and a written statement regarding the weekly

discussions of the parenting courses, attend Narcotics Anonymous/Alcoholics

Anonymous meetings twice weekly and provide proof of attendance, complete a

drug assessment and psychological evaluation, submit to random drug testing, and

follow up with primary care physician to address medical issues.

      At the time of trial, the Caseworker testified that Vivian had secured stable

suitable housing for approximately the past nine months, and she had provided proof

of her lease as required by her family plan. The Caseworker testified that Vivian was

able to get her Social Security Disability Income reinstated for a heart condition, and

at the time of trial she had been employed at a grocery store for approximately a

month. Prior to that, Vivian had not had any long-term, full-time employment. The

Caseworker testified that Vivian had not provided proof of her employment as

required by her family plan.




                                          6
      According to the Caseworker, drug use in the home was still a concern as

Vivian had tested positive as recently as the month before trial. She tested positive

for drugs on some of the required random drug tests, and on some occasions failed

to submit to the random drug tests, and the Caseworker had informed Vivian that if

she failed to appear for a test, it would be deemed as a positive drug test. Vivian’s

alcohol and drug testing results were admitted into evidence. According to the

Caseworker, the results show Vivian tested positive for marijuana and cocaine on

May 27, 2020, and tested positive for marijuana on July 21, 2020, and September

22, 2020. On October 28, 2020, and November 6, 2020, and November 10, 2020,

Vivian submitted to drug tests and tested negative. The Caseworker testified that

there was a concern with the oldest two children and drug use because the boys had

admitted to the Caseworker that they would get their marijuana from their mother or

oldest brother, but because the boys were not in Vivian’s care, their access to drugs

was no longer a concern. The Caseworker explained that in the beginning of the

case, visits between Vivian and the children were suspended by the court “due to

[Vivian’s] behavior, the boys having access to marijuana and there was also an

incident that took place in October of 2019 where [Vivian] became very irate at a

local McDonald’s[.]” According to the Caseworker, visits were reinstated just weeks

before the trial. The Caseworker testified that Vivian was compliant in the beginning

with sending in her proof of attendance at AA/NA meetings, but then Vivian became

                                         7
non-compliant with that requirement of her family plan. Although Vivian did

provide a letter from her doctor documenting her congestive heart failure diagnosis,

Vivian never provided the Caseworker proof that Vivian followed up with her

primary care physician as required by her family plan.

      The Caseworker testified that Vivian completed the drug assessment required

by her service plan, and the drug assessment was admitted into evidence. According

to Vivian’s counseling records that were admitted into evidence, her drug of choice

was marijuana, which she began smoking when she was thirteen years old and that

she has used marijuana “on-again/off-again” since then. The counseling records also

revealed that Vivian denied cocaine and other illegal drug use and stated that she did

not understand why she would test positive for cocaine. According to the

Caseworker, Vivian stated that she is not willing to give up marijuana and she does

not believe she has a problem with marijuana. The Caseworker testified that Vivian

admitted using larger amounts of alcohol or drugs longer than she intended, and that

drugs or alcohol has kept her from doing work, going to school, and caring for the

children. The Caseworker also testified that Vivian has admitted that alcohol or drug

use has caused an accident or became a danger to her or others and caused problems

with family, friends, work, or the police. As a result of the drug assessment, Vivian

was referred to an outpatient program that she completed, but she was readmitted

into the program because of unsuccessful discharge.

                                          8
      The Caseworker testified that Vivian failed to complete and return health,

social, education, and genetic history paperwork as required by her family plan. The

Caseworker explained that although Vivian had attended and successfully completed

her parenting classes, she was not in compliance with her family plan because she

was unable to demonstrate what she had learned from the classes as required by her

plan. According to the Caseworker, Vivian did submit to a psychological evaluation,

and during the evaluation she admitted her children were involved in making

synthetic drugs. She also reported symptoms of bipolar disorder as well as manic

phase, elevation in mood, and irritability. The Caseworker testified that Vivian had

never sought treatment for these problems, and the recommendation from the

psychological evaluation recommended Vivian receive continued psychological and

psychiatric health care, medication management, and individual outpatient

psychotherapy. Vivian did not follow those recommendations. The Caseworker

testified that after Vivian had another mental health evaluation by a different facility,

no recommendations were made, which the Caseworker believed was due to Vivian

not being truthful and not providing accurate information. According to the

Caseworker, Vivian’s failure to be truthful and provide accurate information has

been an issue throughout the case.

      The Caseworker testified that the Department had to seek writs of attachments

from the court on more than one occasion because the two oldest children, Jason and

                                           9
Jake, would run away from their placement and go to their adult older sister’s home

or to Vivian’s house. According to the Caseworker, Vivian was not initially

cooperative with the Department in trying to locate the boys when they ran away,

but once the Department explained to her that her failure to communicate with the

Department would be a “stumbling block in the case,” Vivian “started helping [the

Department] advocate to find and locate the boys.” The Caseworker testified that it

was concerning when the boys would run away from their placement to Vivian’s

because at the time Vivian was testing positive for drugs and would not notify the

authorities when the boys would run away to her house. It also concerned the

Caseworker when Jason and Jake would run away to their adult sister’s house

because it would be weeks before she would notify the Department of the boys’

whereabouts. According to the Caseworker, once Vivian’s visitation with the

children was reinstated the visits were appropriate, but Vivian never provided the

children with any sort of necessities or non-necessities during more than a year when

they were in the Department’s care.

      The Caseworker testified that she believed termination of Vivian’s parental

rights is in the children’s best interest. According to the Caseworker, the children

have an opportunity to thrive but if they are placed back with Vivian, they “would

be subject to the same trauma again.” The Caseworker testified that she does not

believe Vivian has taken full ownership and has not changed.

                                         10
      The Caseworker testified that Andrew was incarcerated at the beginning of

the case but was released in February 2020. According to the Caseworker, at the

beginning of the case when Andrew was incarcerated, Andrew sent a letter to the

trial court stating that he did not want his parental rights terminated and he was

willing to work with the Department and do what he could to obtain custody of his

child. The Caseworker testified she created a family plan for Andrew, and his family

plan was admitted into evidence. The Caseworker testified that Andrew failed to

comply with his family plan in that he did not complete paperwork required by the

Department despite being mailed several copies, he failed to attend required

meetings and visits when not incarcerated and failed to notify the Caseworker that

he would be unable to attend, he failed some of the required random drug tests (many

of which were similar dates to Vivian’s failed tests), failed to provide pay stubs as

proof of employment even though he reported working at McDonald’s and then

Whataburger, failed to provide his child with hygiene and personal items during the

case, failed to maintain independent housing but instead was living with Vivian even

though he was not listed on her public housing lease, and he was discharged for

unsuccessfully completing his outpatient meetings. Andrew also failed to follow the

recommendations from his psychosocial assessment such as maintaining a stable

environment for his family and participating in individual counseling and parenting

classes. According to the Caseworker, the report from his psychosocial assessment

                                         11
stated that Andrew was difficult to engage, offered little information, and denied

issues of domestic violence and drugs. The results from Andrew’s alcohol and drug

tests were also admitted into evidence, and he tested positive for marijuana on July

21, 2020, September 11, 2020, September 22, 2020, October 28, 2020, and

November 12, 2020. According to the Caseworker, the case manager at the

outpatient facility where Andrew was attending services reported that Andrew was

not very compliant, would not fully participate, and he was not really concerned

because Vivian “was doing everything that needs to be done to get . . . his child

back.” The Caseworker testified that Andrew was ultimately terminated from the

services.

      The Caseworker testified that she believed termination of Andrew’s parental

rights to Angie is in her best interest because Andrew “has not shown the ability to

step up and to do what needs to be done to make sure that he’s being a protective

parent and that his child[] can safely return home to a home environment that is

loving and nurturing and free of drugs.” The Caseworker agreed that Andrew and

Vivian “sit around, smoke marijuana” and that although they find time and money

to do drugs, neither of them has proven they work and neither of them provided their

children necessities while the children have been in the Department’s care.




                                        12
Testimony of the Court-Appointed Special Advocate (CASA)

      The CASA testified that she filed a report with the court, and the report was

admitted into evidence. The CASA recommended that Vivian’s and Andrew’s

parental rights be terminated, and that termination of their parental rights is in the

children’s best interest. The CASA testified that she does not support the boys being

placed back into an unstable situation where they had the ability to do drugs and

where there is no discipline or structure. She testified that she “can’t even see the

other side of it if these children were placed back into the situation that they were

removed from[]” and that she “ha[s]n’t seen anything that assures [her] that that’s

the best thing for them.”

      The CASA testified that she witnessed that after the boys would visit with

their mom “they seem[ed] to go off the deep end afterwards[]” and they got “angry”

or “sullen.” She believes the children “deserve a loving, safe home, to be given a

chance to do the best they can do[,]” and “do[es]n’t think putting them in the home

with [Vivian] is the right thing to do[]” or that it is best for them to go back.

According to the CASA, Vivian is “just not able to provide the type of environment

that’s conducive to [the children] becoming good young people and contributing to

society[,]” and the CASA wants the children “to have a chance to matriculate and

grow into healthy human beings[.]” The CASA testified that she has had contact




                                         13
with Vivian’s cousin who has been approved as a placement by the Department, and

that she believes the cousin would be an appropriate caregiver.

      Specifically, as to Andrew, the CASA testified that it is in Angie’s best

interest that Andrew’s parental rights be terminated because Andrew “going back

into a situation that’s in the same household with [Vivian], that doesn’t provide a

healthy environment for [Angie], not at all. And the drug use, no. No.” The CASA

also did not believe it is in Angie’s best interest to have a different placement for

Angie from Amy and Allison because the three girls are “tight-knit[,]” “depend on

each other[,]” have “that mental need to be with each other.” According to the

CASA, although she tried to contact Andrew, she never spoke directly to him but he

“hasn’t demonstrated that he wants to do everything necessary, including removing

himself from the household of [Vivian] and providing a stable home on his own to

provide for his child.”

Vivian’s Testimony

      Vivian testified that she had been evicted from her apartment but still had

three days left at the hotel when the children were removed, and so she believed her

children were removed prematurely by the Department. She testified that since the

case started her children have experienced a worse quality of life than when they

were with her. She stated that she has never had the children removed from her

before, the children were active in school and sports, and she does not want her

                                         14
parental rights terminated but wants “the opportunity to continue to be the best

mother that [she] can be to [her] kids.” She believes that her children’s “actions have

been because of the separation and the moving around and them not understanding

a lot.” She explained that since the time she had her first child in 1999 or 2000 she

has been the only one there for her children while “their dads have been in and out

of jail[.]” She testified that it is important to be a good role model for her children,

but that “smoking dope” does not make her a good role model and she has no excuse

for “continu[ing] to smoke dope throughout the majority of this case.” Vivian

testified that even though many of her positive drug tests were urine tests, she

believed the level of the marijuana in her system “was actually decreasing

throughout the process of [her] testing[]” until “it was completely out of [her] system

and [she] was testing negative.” According to Vivian, her parental rights should not

be terminated because she has complied with everything the court has asked her to

do and was honest with the judge when he asked her each time whether she was

going to test positive or negative for drugs. Vivian testified that the Department

removed her children when she was still at the hotel and had time to find suitable

housing. She testified that her counseling during this case helped her realize that

although she never thought drugs were more important than her children, she had to

do certain things and she is “a thousand percent better now” and able to care for her

children.

                                          15
      She denied that Andrew lives with her and testified that he “inquires [] almost

every day about his daughter[]” and “he is maybe living with one of his guy friends.”

She testified that he stayed briefly when he was released from jail and she “helped

him to pretty much get on his feet to where he . . . was able to start doing the things

that he needed to do and able to – to better himself.”

Andrew’s Testimony

      Andrew testified that he does not want his parental rights of three-year old

Angie terminated, and he needs more time to complete his services. Andrew testified

that when Angie is with him he is “a hundred percent into what she has going on[,]”

and that he has “nothing else to do with [his] life but to be there for [her].” According

to Andrew, the job he had at the time of trial, at Whataburger, did not provide pay

stubs and he had told that to the Caseworker. He testified he has tried to call the

Caseworker after work, and he has left her voicemails. He acknowledged that he did

not have his own housing but lived with a friend. Andrew agreed that the Department

gave him ample opportunity to do anything in his power to get Angie back, but he

failed to complete his family services plan. He admitted failing every drug test he

has taken for the Department but testified that “right now I don’t smoke and I haven’t

been tested in about a month, month and a half.” He admitted missing his first

psychosocial appointment and that was not being a responsible parent, but that he

got off work late that night and overslept. Andrew admitted that in 2018 he pleaded

                                           16
no contest to an assault family violence charge against Vivian in Jefferson County

and he was sentenced to thirty days in jail. A copy of the 2018 judgment for assault

family violence was admitted into evidence. He also acknowledged he was indicted

for possession of methamphetamine in July of 2018, and that the case was dismissed

because he was in custody on a warrant in Houston for assault family violence

against a cousin.

Findings of the Trial Court

      At the conclusion of the hearing, the trial court found that the Department had

shown, by clear and convincing evidence, that it was in the children’s best interest

to terminate Vivian’s and Andrew’s parental rights. The trial court found that the

Department had shown by clear and convincing evidence that Vivian had knowingly

allowed the children to remain in conditions that endangered their physical or

emotional well-being and engaged in conduct or knowingly left the children with

persons who engaged in conduct that endangered their physical or emotional well-

being. The trial court also found that the Department had shown by clear and

convincing evidence that Vivian failed to comply with the provisions of a court order

that specifically established the actions necessary for Vivian to obtain the return of

her children who had been in the permanent or temporary managing conservatorship

of the Department for not less than nine months as a result of the children’s removal

from her under Chapter 262 for the abuse or neglect of the children. The trial court

                                         17
also found that the Department had shown by clear and convincing evidence that

Andrew had knowingly allowed Angie to remain in conditions that endangered her

physical or emotional well-being and engaged in conduct or knowingly left Angie

with persons who engaged in conduct that endangered her physical or emotional

well-being. The trial court also found that the Department had shown by clear and

convincing evidence that Andrew failed to comply with the provisions of a court

order that specifically established the actions necessary for Andrew to obtain the

return of Angie who had been in the permanent or temporary managing

conservatorship of the Department for not less than nine months as a result of

Angie’s removal from him under Chapter 262 for the abuse or neglect of Angie.

                                  Andrew’s Appeal

      Andrew’s counsel submitted a brief in which counsel contends that there are

no arguable grounds on appeal. See Anders, 386 U.S. at 744; In re L.D.T., 161

S.W.3d at 731. The brief provides counsel’s professional evaluation of the record.

Counsel served Andrew with a copy of the Anders brief filed on his behalf. This

Court notified Andrew of his right to file a pro se response, as well as the deadline

for doing so. This Court did not receive a pro se response.

      We have independently reviewed the appellate record and counsel’s brief, and

we agree that any appeal would be frivolous. We find no arguable error requiring us

to order appointment of new counsel to re-brief this appeal. Cf. Stafford v. State, 813

                                          18
S.W.2d 503, 511 (Tex. Crim. App. 1991). Accordingly, the trial court’s judgment

terminating Andrew’s parental rights to Angie is affirmed. We deny the motion to

withdraw filed by Andrew’s court-appointed appellate counsel because an attorney’s

duty extends through the exhaustion or waiver of all appeals. See Tex. Fam. Code

Ann. § 107.016(3)(B); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Should Andrew

decide to pursue an appeal to the Supreme Court of Texas, counsel’s obligations to

Andrew can be met “by filing a petition for review that satisfies the standards for an

Anders brief.” See In re P.M., 520 S.W.3d at 27-28.

                                  Vivian’s Appeal

Issues on Appeal

      In issue one, Vivian challenges the legal and factual sufficiency of the

evidence of supporting the trial court’s finding that the State proved by clear and

convincing evidence that Vivian knowingly placed or knowingly allowed Jason,

Jake, Amy, Allison, and Angie to remain in conditions or surroundings which

endanger their physical or emotional well-being. See Tex. Family Code Ann.

§ 161.001(b)(1)(D). In issue two, Vivian challenges the legal and factual sufficiency

of the evidence of supporting the trial court’s finding that the State proved by clear

and convincing evidence that Vivian engaged in conduct or knowingly placed Jason,

Jake, Amy, Allison, and Angie with persons who engaged in conduct which

endangers their physical or emotional well-being. See id. § 161.001(b)(1)(E). In her

                                         19
third issue, Vivian challenges the legal and factual sufficiency of the evidence to

support the trial court’s finding that the State proved by clear and convincing

evidence that Vivian failed to comply with the provisions of the court order that

specifically established the actions necessary for the mother to obtain the return of

Jason, Jake, Amy, Allison, and Angie. See id. § 161.001(b)(1)(O). In issue four,

Vivian challenges the legal and factual sufficiency of the evidence supporting the

trial court’s finding that the State proved by clear and convincing evidence that

terminating Vivian’s parental rights as to Jason, Jake, Amy, Allison, and Angie was

in their best interest. See id. § 161.001(b)(2).

Standard of Review

      The decision to terminate parental rights must be supported by clear and

convincing evidence, that is, “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007; In re J.L., 163 S.W.3d

79, 84 (Tex. 2005). The movant must show that the parent committed one or more

predicate acts or omissions and that termination is in the children’s best interest. See

Tex. Fam. Code Ann. § 161.001(b); In re J.L., 163 S.W.3d at 84.

      In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

                                           20
or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009) (citing In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. Id. In a factual sufficiency review, we “give due consideration to

evidence that the factfinder could reasonably have found to be clear and

convincing.” In re J.F.C., 96 S.W.3d at 266. We must determine “‘whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction

about the truth of the State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)). “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id. We give due deference to the factfinder’s

findings and we cannot substitute our own judgment for that of the factfinder. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The factfinder is the sole arbiter when

assessing the credibility and demeanor of the witnesses. See id. at 109 (citing In re

J.L., 163 S.W.3d at 86-87).

Endangerment

      Due process requires a heightened standard of review of a trial court’s finding

under subsections 161.001(b)(1)(D) or (E), even when another ground is sufficient

                                           21
for termination, because of potential consequences of the parent’s parental rights to

a different child. See In re N.G., 577 S.W.3d 230, 235 (Tex. 2019) (per curiam).

Under subsection D, parental rights may be terminated if clear and convincing

evidence supports that the parent “knowingly placed or knowingly allowed the child

to remain in conditions or surroundings which endanger the physical or emotional

well-being of the child[.]” Tex. Fam. Code Ann. § 161.001(b)(1)(D). Subsection E

allows for termination of parental rights if clear and convincing evidence supports

that the parent “engaged in conduct or knowingly placed the child with persons who

engaged in conduct which endangers the physical or emotional well-being of the

child[.]” Tex. Fam. Code Ann. § 161.001(b)(1)(E).

      Under subsection D, parental rights may be terminated based on a single act

or omission by the parent. In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana

2015, no pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003,

pet. denied)). Termination under subsection E requires more than a single act or

omission and a “‘voluntary, deliberate, and conscious course of conduct by the

parent is required.’” Id. at 923 (quoting Perez v. Tex. Dep’t of Protective &

Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004, no pet.)). As for

subsection D, we examine the time before the child’s removal to determine whether

the environment of the home posed a danger to the child’s physical or emotional

well-being. Id. at 925 (citing In re L.C., 145 S.W.3d 790, 795 (Tex. App.—

                                         22
Texarkana 2004, no pet.)). “A finding of endangerment under subsection E,

however, may be based on conduct before and after removal.” In re A.L.H., 515

S.W.3d 60, 93 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (citing In re

S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied)).

“‘A child is endangered when the environment creates a potential for danger that the

parent is aware of, but disregards.’” Id. (quoting In re N.B., No. 06-12-00007-CV,

2012 Tex. App. LEXIS 3587, at **22-23 (Tex. App.—Texarkana May 8, 2012, no

pet.) (mem. op.)). The child does not have to suffer actual injury; it is sufficient that

the child’s well-being is jeopardized or exposed to loss or injury. In re C.L.C., 119

S.W.3d 382, 392 (Tex. App.—Tyler 2003, no pet.). Generally, subjecting a child to

a life of uncertainty and instability endangers the child’s physical and emotional

well-being. See In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet.

denied). Abusive or violent conduct by a parent may produce a home environment

that endangers a child’s well-being. In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—

Houston [14th Dist.] 2003, no pet.).

      In addition, a pattern of drug abuse will also support a finding of conduct

endangering a child even if there is no evidence that such drug use caused a physical

or actual injury to the child. Vasquez v. Tex. Dep’t of Protective & Regulatory Servs.,

190 S.W.3d 189, 196 (Tex. App.—Houston [1st Dist.] 2005, pet. denied). A history

of illegal drug use is conduct that subjects a child to a life that is uncertain and

                                           23
unstable, endangering the child’s physical and emotional well-being. In re S.D., 980

S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied); Dupree v. Tex. Dep’t

of Protective & Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas 1995, no

writ). A parent’s drug use, incidents of domestic violence, criminal history, and

employment and housing instability prior to and during the case create a course of

conduct from which the factfinder could determine the parent endangered the child’s

emotional and physical well-being. See In re M.C., No. 09-18-00436-CV, 2019 Tex.

App. LEXIS 2961, at **15-16 (Tex. App.—Beaumont Apr. 11, 2019, not pet.)

(mem. op.); see also In re S.R., 452 S.W.3d at 361-62 (parent’s drug use may qualify

as a voluntary, deliberate, and conscious course of conduct endangering the child’s

well-being); Walker v. Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608,

617 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (illegal drug use may

support termination under subsection E because “it exposes the child to the

possibility that the parent may be impaired or imprisoned[]”). A parent’s continued

drug use when the custody of his or her child is in jeopardy supports a finding of

endangerment. See In re S.R., 452 S.W.3d at 361-62 (citing Cervantes-Peterson v.

Tex. Dep’t of Family & Protective Servs., 221 S.W.3d 244, 253-54 (Tex. App.—

Houston [1st Dist.] 2006, no pet.). A parent’s mental illness is not a ground for

terminating the parent-child relationship, but untreated mental illness or a parent’s

failure to take required medication can result in neglect or expose a child to

                                         24
endangerment, and it is a factor the court may consider. See In re L.J., No. 09-19-

00457-CV, 2020 Tex. App. LEXIS 4271, at *14 (Tex. App.—Beaumont June 9,

2020, no pet.) (mem. op.) (citing In re P.H., 544 S.W.3d 850, 857-58 (Tex. App.—

El Paso 2017, no pet.)); In re S.R., 452 S.W.3d at 363.

      The trial court heard evidence that Vivian began smoking marijuana at age

thirteen and continued to use marijuana during the pendency of the case. The trial

court also heard evidence that on one occasion during the case Vivian tested positive

for cocaine. The trial court heard the Caseworker’s testimony of Vivian’s repeated

positive drug tests even up to about a month before trial, that Vivian does not

acknowledge she has a drug problem or want to change, and that the boys had

admitted to the Caseworker that they would get their marijuana from their mother or

oldest brother. The trial court also heard the CASA’s testimony that she would not

recommend returning the children to an environment with drugs. The trial court

heard the Caseworker’s testimony that during Vivian’s psychological evaluation that

she admitted her children were involved in making synthetic drugs.

      The trial court heard the Caseworker’s testimony that Vivian was unable to

demonstrate what she had learned from the parenting classes as required by her plan.

The trial court heard the Caseworker’s testimony that Vivian reported symptoms of

bipolar disorder as well as manic phase, elevation in mood, and irritability but she

never sought treatment for these or followed the recommendations from the

                                         25
psychological evaluation to receive continued psychological and psychiatric health

care, medication management, and individual outpatient psychotherapy.

      The trial court heard evidence of Vivian being confrontational and irate and

that she was not allowed in nearby shelters due to her prior behavior. The trial court

heard evidence that even after Andrew was released from jail after he pleaded no

contest to assaulting Vivian, Vivian allowed him to stay at least briefly with her and

the children and he continued to test positive for drugs throughout the case. The trial

court also heard evidence of Vivian’s employment and housing instability before

and during the case.

      Deferring to the trial court’s credibility determinations and reviewing all the

evidence in the light most favorable to the termination findings under subsections D

and E, the trial court could reasonably have formed a firm belief or conviction that

Vivian, through her individual acts or omissions or a course of conduct, endangered

the children’s physical or emotional well-being. We conclude the Department

established, by clear and convincing evidence, that Vivian committed the predicate

acts enumerated in subsections D and E. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E). Further, considering the entire record, we conclude the

disputed evidence the trial court could not reasonably have credited in favor of its

endangerment findings is not so significant that the court could not reasonably have




                                          26
formed a firm belief or conviction that Vivian endangered the children. See In re

J.F.C., 96 S.W.3d at 266.

      We need not address the sufficiency of the evidence to support a violation of

subsection O. See In re D.S., 333 S.W.3d 379, 388 (Tex. App.—Amarillo 2011, no

pet.) (“If multiple predicate grounds are found by the trial court, we will affirm based

on any one ground because only one is necessary for termination of parental

rights.”). We overrule issues one and two, and we decline to address issue three.

Best Interest of the Children

      Trial courts have wide latitude in determining the children’s best interest. See

Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). There is a strong

presumption that the best interest of the children is served by keeping the children

with their parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (citing Tex. Fam.

Code Ann. § 153.151); In re D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston

[14th Dist.] 2012, no pet.). Prompt and permanent placement of the child in a safe

environment is also presumed to be in the child’s best interest. Tex. Fam. Code Ann.

§ 263.307(a).

      The Family Code outlines factors to be considered in determining whether a

parent is willing and able to provide a safe environment for the children. Id. §

263.307(b). Several other nonexclusive factors may be considered when determining

whether termination of parental rights is in the best interest of the children,

                                          27
including: (1) the desires of the children, (2) the emotional and physical needs of the

children now and in the future, (3) the emotional and physical danger to the children

now and in the future, (4) the parental abilities of the individuals seeking custody,

(5) the programs available to assist these individuals to promote the best interest of

the children, (6) the plans for the children by these individuals or by the agency

seeking custody, (7) the stability of the home or proposed placement, (8) the acts or

omissions of the parent that may indicate that the existing parent-child relationship

is not a proper one, and (9) any excuse for the act or omissions of the parent. See

Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976) (setting for the “Holley

factors” and noting “[t]his listing is by no means exhaustive[]”); see also In re A.C.,

560 S.W.3d 624, 631 (Tex. 2018) (characterizing the Holley factors as

“nonexclusive”). No particular Holley factor is controlling, and evidence of one

factor may be enough to support a finding that termination is in the children’s best

interest. See M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305, 311

(Tex. App.—El Paso 2009, pet. denied) (“Undisputed evidence of just one factor

may be sufficient to support a finding that termination is in the best interest of a

child.”) (citing In re C.H., 89 S.W.3d at 27); In re A.P., 184 S.W.3d 410, 414 (Tex.

App.—Dallas 2006, no pet.).

      A parent’s past conduct is relevant to determining the parent’s present and

future ability to care for a child. See In re C.H., 89 S.W.3d at 28 (parent’s past

                                          28
performance as a parent is relevant to determination of present and future ability to

provide for child); In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013,

pet. denied) (factfinder may measure parent’s future conduct by past conduct).

Evidence supporting the statutory grounds for termination may also be used to

support a finding that the best interest of the child warrants termination of the parent-

child relationship, and the best-interest determination may rely on direct or

circumstantial evidence, subjective factors, and the totality of the evidence. In re

N.R.T., 338 S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.). If, in light of the

entire record, no reasonable factfinder could form a firm belief or conviction that

termination was in the children’s best interest, then we must conclude that the

evidence is legally insufficient to support termination. See In re J.F.C., 96 S.W.3d

at 266.

      We have already explained the evidence presented at trial shows Vivian has a

history of drug use. The trial court heard both the Caseworker and the CASA testify

that they recommended termination of Vivian’s parental rights and that the

termination of her parental rights would be in the children’s best interest. The trial

court heard that the Department is trying to find a placement for Jason, that Jake is

doing well in his current foster home, and that Vivian’s cousin has been approved

by the Department to be the caregiver for Amy, Allison, and Angie. The trial court

heard the CASA’s testimony that she has been in contact with the cousin and

                                           29
believes she would be an appropriate caregiver. The trial court heard Vivian’s

testimony and could have reasonably concluded that Vivian would continue to use

drugs and make drugs available to her children, and that Vivian would not be able

to maintain stable employment or housing. The trial court could have also reasonably

concluded that Vivian would continue to be involved with Andrew despite his

history of drug use and violence.

      Having considered the evidence related to best interest, deferring to the trial

court’s determinations on witness credibility, the resolution of conflicts in the

evidence, and the weight to be given the testimony, we conclude that the statutory

and Holley factors weigh in favor of the trial court’s finding that termination is in

the children’s best interest. See Tex. Fam. Code Ann. §§ 161.001(b)(2), 263.307(a);

In re J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at 371-72. We also conclude that

the evidence is both legally and factually sufficient to support the trial court’s finding

that termination of Vivian’s parental rights is in the children’s best interest. We

overrule issue four.

      We affirm the trial court’s order of termination.

      AFFIRMED.
                                                       _________________________
                                                           LEANNE JOHNSON
                                                                 Justice
Submitted on April 21, 2021
Opinion Delivered June 10, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.
                                           30